Art Unit: 2485

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Sep 2021 has been entered.
 
Claim Status
	Applicant’s response filed 23 Sep 2021 amends claims 1, 2, 10, 11, and 20; thereby providing claims 1-20 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2011/0305443) in view of Iannuzzelli (US 2009/0207861).
	For claim 1, Sasaki discloses a display apparatus comprising: 
	a signal input receiver configured to receive a plurality of signals, kinds of the plurality of signals being different from each other ([0102]: The playback device 102 converts video data, audio data, and 
	 a first interface configured to transmit a signal obtained by serializing the encoded plurality of signals ([0102] The playback device 102 converts video data, audio data, and control information into serial signals in the HDMI format and transmits the signals to the display device 103); 
	a second interface configured to deserialize the obtained signal received from the first interface ([0110] display device 103 includes receiving unit 210 that includes an HDMI communication unit 211); 
	a plurality of decoders provided respectively corresponding to the kinds of the plurality of signals ([0111] The signal processing unit 220 separates various types . . . and  individually processes the various types of data), and configured to perform decoding by restoring the deserialized signal into the plurality of signals ([0111] The signal processing unit 220 separates various types of data such as video, audio, graphics, etc., from the stream data, and individually processes the various types of data.), 
detecting and correcting errors of the plurality of signals based on the added error codes ([0649] Specifically, the decoding counter A020 in the VAU A022 that includes the P picture is "4". Therefore, the decoding counter A010 for the next VAU to be read can be predicted to be "5". The next VAU that is actually read, however, is the fourth VAU A014 in the base-view video stream A001, whose decoding counter A010 is "7". The decoder can thus detect that it failed to read a VAU. Accordingly, the decoder can execute the following processing: "skip decoding processing of the B picture extracted from the third VAU A023 in the dependent-view video stream A002, since the Br picture to be used as a reference is missing". In this way, the decoder checks the decoding counters A010 and A020 during each decoding process. * * *  the decoder can promptly detect errors during reading of VAUs (video access units) and can promptly execute appropriate error processing. As a result, the decoder can prevent noise from contaminating the playback video.); and 
	a display configured to display an image based on the plurality of signals of which errors are corrected ([0111] display device 103). 
	Sasaki does not expressly disclose a plurality of encoders provided respectively corresponding to the kinds of the plurality of signals, and configured to perform encoding of the plurality of signals by adding error codes into the plurality of signals, the error codes corresponding to the kinds of the plurality 
Spalla teaches a plurality of encoders provided respectively corresponding to the kinds of the plurality of signals ([0061] media converter 100 comprises a signal processor 101 that is configured to convert a packet-based data stream into a continuous serial data stream and vice versa on the basis of block endoding and line encoding techniques), and 
configured to perform encoding of the plurality of signals by adding error codes into the plurality of signals ([0069] provide respective redundancy for appropriate line encoding and bit error correction mechanisms), 
the error codes corresponding to the kinds of the plurality of signals and being different from each other ([0070] 1.25 for line encoding, for instance incoming 8-bit symbols are converted into 10-bit symbols ([0071] 1.0667 for a forward error correction block coding, which may for instance be realized by a Reed-Solomon (1023, 959) code), 
wherein the error codes corresponding to the kinds of the plurality of signals comprise a first error code having a first error correction capacity ([0080] During operation of the transmitter unit 110, the unit 110 performs the line encoding, such as an 8-bit/10-bit encoding, forward error correction encoding and a serialization of the incoming packet-based Ethernet frames) and a second error code having a second error correction capacity lower than the first error correction capacity ([0082] These characteristics are obtained with a comparatively low overhead of 25%, which compares to for example a 100% overhead in a Manchester code. See also, [0084] In one illustrative embodiment, the selected code is a Reed-Solomon (1023, 959) code with a correction capability equal to 32.), and 
wherein either the first error code or the second error code is added into the plurality of signals based on a delay time for processing the plurality of signals and an error correction capacity ([0102] Since the block decoder 122 may not operate in a continuous way due to the processing delay for the selected 
	It would be obvious to a person with ordinary skill in the art to combine the encoding teachings of Spalla with the teachings of Sasaki for the predictable improvement of increased reliability and efficiency of data transmission.
	For claim 2, Sasaki discloses the display apparatus according to claim 1, wherein the plurality of signals comprises 
	a first signal comprising packet-type data [0165] The elementary streams 1301-1306 are identified by packet identifiers (PIDs), and 
	a second signal comprising serial-type data ([0102] playback device 102 converts video data, audio data, and control information into serial signals), and 
	the plurality of encoders comprises a first encoder configured to perform encoding based on a first mode having a first error correction capacity with respect to the first signal ([0252] ECC block is read and used for error correction processing), and 
	a second encoder configured to perform encoding based on a second mode having a second error correction capacity lower than the first error correction capacity with respect to the second signal ([0649] e.g. encoder providing signal to decoder that can promptly detect errors during reading of VAUs and can promptly execute appropriate error processing).
	For claim 3, Sasaki discloses the display apparatus according to claim 2, further comprising a packetizer provided between the signal input receiver and the first encoder, and configured to rearrange data of the first signal to correspond to the first mode of the first encoder ([0683] source packetizer converts TS packets in the digital stream in MPEG-2 TS format into source packets). 
	For claim 4, Sasaki discloses the display apparatus according to claim 3, wherein the first signal comprises a sync signal, and the packetizer allows the rearranged data of the first signal to comprise sync information to indicate a position of the sync signal ([0102] control information includes "info frame (HDMI Vendor-Specific Info Frame)", in addition to a horizontal synchronous signal and a vertical synchronous signal. [0105] display device 103 detects switching of frames by distinguishing between a left-view frame and a right-view frame based on a control signal, such as a synchronous signal). 

	For claim 6, Sasaki discloses the display apparatus according to claim 2, wherein the second encoder outputs encoded data in units of blocks having the number of bits corresponding to the encoding of the second mode, and further comprises an interleaver configured to interleave a plurality of neighboring blocks of the encoding data ([0224] arrangement of a data block group is referred to as an "interleaved arrangement"). 
	For claim 7, Sasaki discloses the display apparatus according to claim 6, wherein the first interface further comprises a scrambler configured to scramble the one merged signal ([0122] receiving unit 210 receives encrypted stream data. That is, the transmitting side inherently provides scambled/encrypted a signal). 
	For claim 8, Sasaki discloses the display apparatus according to claim 4, further comprising a buffer provided between the signal input receiver and the packetizer, and configured to store the first signal input to the signal input receiver ([0112] memory unit 230 includes two frame buffers). 
	For claim 9, Sasaki discloses the display apparatus according to claim 4, wherein the plurality of decoders comprises a first decoder configured to perform decoding corresponding to the first mode with respect to the rearranged data of the first signal ([0173] When a source packet 1502 is sent from the BD-ROM disc 101 to a system target decoder in the playback device 102, the TS packet 1502P is extracted from the source packet 1502 and transferred to a PID filter in the system target decoder), and the display apparatus further comprises a controller configured to generate the sync signal ([0105] display device 103 detects switching of frames by distinguishing between a left-view frame and a right-view frame based on a control signal, such as a synchronous signal) and a valid signal indicating a valid section for the rearranged data of the first signal, and control the first decoder to perform decoding with respect to the rearranged data of the first signal based on the generated sync and valid signals ([0593]: device may determine whether the 3D playback mode is valid or invalid in accordance with the value). 

For claim 16, while Sasaki does not Iannuzzelli teaches further comprising scrambling the one merged signal ([0065] Layer 1 processing can include scrambling).  It would be obvious to a person with ordinary skill in the art to combine the encoding teachings of Iannuzzelli with the teachings of Sasaki for the same reasons discussed for claim 1.
For claim 17, Sasaki discloses further comprising storing the first signal input to a signal input receiver by a buffer provided between the signal input receiver and a packetizer ([0225] transfer all of the source packets in the data block from the read buffer to the system target decoder.).  
For claim 18, Sasaki discloses wherein the plurality of decoders comprise a first decoder configured to perform decoding of the rearranged data of the first signal corresponding to the first mode, and wherein the method further comprises generating the sync signal and a valid signal indicating a valid section for the rearranged data of the first signal and performing, by the first decoder, decoding of the rearranged data of the first signal based on the generated sync signal and the generated valid signal ([0459] the TMDS encoder 5501 converts 8-bit pixel data pieces specifying the respective colors of R, G and B, 4-bit audio data, 4-bit auxiliary data (info frame), and a 2-bit control signal (containing horizontal sync signal and vertical sync signal) all into 10-bit data sequences and outputs the resulting 10-bit data sequences through the respective data channels CH1-CH3. In particular, the TMDS encoder 5501 generates the serial signals in the format shown in FIG. 4.).  
For claim 19, Sasaki teaches wherein input interfaces of the signal input receiver comprise a high definition multimedia interface (HDMI) interface (Sasaki [0102] The playback device 102 converts video data, audio data, and control information into serial signals in the HDMI format and transmits the signals to the display device 103 through the Transition Minimized Differential Signaling (TMDS) channel in the HDMI cable 122.) and a universal serial bus (USB) interface (Well known, it would be obvious to a person with ordinary skill in the art to combine conventional interfaces to conform to data transmission standards. CHO; Yong Jin	US 20190087794 A1 [0047] “Conventional USB or HDMI); See also, LaBosco (US 2016/0021430 [0054]).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM; JUNIUS ADONIS	US 20130148768 A1	PREDICTABLE CODING DELAY OVER COMMUNICATIONS NETWORKS
Takamura, Mototsugu	US 20050251726 A1	Interleave device, interleaving method, deinterleave device, and deinterleave method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485